                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

__________________________________________
                                             )
Global Force Entertainment, Inc. and Jeffrey )
Jarrett,                                     )
                                             )
              Plaintiffs,                    )
                                             )
v.                                           )                Case No. 3:18-cv-00749
                                             )
Anthem Sports & Entertainment Corp., and     )
Anthem Wrestling Exhibitions, LLC,           )
                                             )
              Defendants.                    )
__________________________________________)

    DEFENDANTS ANTHEM SPORTS AND ANTHEM WRESTLING’S MOTION TO
    DISMISS PLAINTIFFS’ CLAIMS FOR FAILURE TO STATE A CLAIM AND/OR
                 LACK OF SUBJECT MATTER JURISDICTION

       Defendants Anthem Sports & Entertainment Corp (“Anthem Sports”)1 and Anthem

Wrestling Exhibitions, LLC (“Anthem Wrestling”) (collectively “Anthem” or “Defendants”)

move to dismiss Plaintiffs’ Complaint pursuant to Fed. R. Civ. P. 12(b)(6). First, Defendants assert

that Plaintiffs have failed to state an adequate claim of copyright infringement because they have

failed to sufficiently plead that their copyrights were registered prior to the filing of this action.

Second, Defendants assert that Plaintiffs cannot state an adequate claim under the Tennessee

Personal Rights Protection Act because Jeff Jarrett has previously authorized the use of his name

and likeness as a trademark and Defendants own that trademark. Third, Defendants assert that

Plaintiffs’ claims of copyright infringement and its trademark infringement-related claims must be




1 Anthem Sports again enters a special appearance to preserve the defense of lack of personal
jurisdiction that it is raising in a second Motion to Dismiss filed contemporaneously with the
instant motion.




    Case 3:18-cv-00749 Document 28 Filed 11/01/18 Page 1 of 3 PageID #: 225
dismissed because Plaintiff Jarrett granted Defendants a license for all acts about which he now

complains. And, finally, Defendants assert that this Court should dismiss Plaintiffs’ claim for

conversion because, in the absence of his claims under the U.S. Copyright Act and the Lanham

Act, this Court should not exercise supplemental jurisdiction over that state law claim.

       Defendants’ Motion is supported by the following Exhibits, which are attached:

EXHIBIT A             Defendant Anthem Wrestling’s federal registration for the trademark JEFF
                      JARRETT;

EXHIBIT B             Consent to Registration of trademark JEFF JARRETT signed by Plaintiff
                      Jeff Jarrett;

EXHIBIT C             Publically available assignment demonstrating assignment of trademark
                      JEFF JARRETT to Defendant Anthem Wrestling;

EXHIBIT D             Publically available Statement of Use Filed by Plaintiff Jeff Jarrett
                      demonstrating that Amped Content that aired on August 11, 2017 was a
                      licensed use


       A supporting Memorandum of Fact and Law is filed contemporaneously with this

Motion.


                                                     Respectfully submitted,

                                                     BASS, BERRY & SIMS PLC


                                             By:     /s/ Paige W. Mills
                                             .       Paige W. Mills (TN #016218)
                                                     150 Third Avenue So, Suite 2800
                                                     Nashville, TN 37201
                                                     (615)742-6200
                                                     pmills@bassberry.com

                                                     Attorneys for Anthem Sports &
                                                     Entertainment Corp. and Anthem Wrestling
                                                     Exhibitions, LLC




    Case 3:18-cv-00749 Document 28 Filed 11/01/18 Page 2 of 3 PageID #: 226
                               CERTIFICATE OF SERVICE

         I hereby certify that on November 1, 2018, I electronically filed the foregoing document
with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to the following and/or served the following via U.S. Mail:

 Samuel F. Miller
 Nicholas R. Valenti
 A. Grace Van Dyke James
 Miller Legal Partners, PLLC
 Fifth Third Center – Suite 2000
 424 Church Street
 Nashville, TN 37219
 MillerLegalPartners.com




                                                    /s/ Paige W. Mills




    Case 3:18-cv-00749 Document 28 Filed 11/01/18 Page 3 of 3 PageID #: 227
